Citation Nr: 0303332	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
with depression.  


REPRESENTATION

Appellant represented by:	Clyde Stripe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his sister.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1970 
to February 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In July 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is competent medical evidence showing that the 
veteran incurred a psychiatric disorder in service.  


CONCLUSION OF LAW

Paranoid schizophrenia with depression was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records, the veteran has 
been examined in conjunction with the claim, and medical 
opinions have been obtained.  In this regard, in September 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  In December 2002, the Board issued a 
letter to the veteran indicating what had been done, what the 
veteran needed to do, what the veteran needed to know, and 
what he should do if he had any questions.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, while additional evidence has been secured and the 
veteran was not informed of this evidence as per 38 C.F.R. 
§ 20.903 (2002), in view of the favorable decision below, 
which grants the benefit claimed in full, the Board finds 
that further assistance or notification is not necessary.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in service, or for 
aggravation of a pre-existing disease or injury during such 
service.  38 U.S.C.A. §§ 1110, 1131( West Supp. 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for chronic disabilities, 
including psychosis, if shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present appeal, the veteran contends that he incurred 
paranoid schizophrenia with depression during his period of 
active service.  The service medical records contain no 
complaints, findings, or diagnoses related to an acquired 
psychiatric disorder.  The veteran's DD 214 (Report of 
Transfer or Discharge) shows that he had three periods of 
time lost between May 1970 and January 1972.  His service 
personnel records show that he had unauthorized absences as 
follows: from May 25, 1971 to June 5, 1971; from October 20, 
1971 to October 25, 1971; and from January 10, to January 21, 
1972.  

Records from Little Rock VA Medical Center reflect that the 
veteran was admitted in November 1975 with a history of drug 
abuse for two years.  He reported withdrawal symptoms, 
auditory hallucinations, depression, mental confusion, 
insomnia, and feelings of persecution.  He was diagnosed with 
drug abuse and questionable psychosis.  

Records from Carl Albert Mental Health Center, dated from 
January 1976 to May 1978, show that the veteran was followed 
for severe schizophrenic reaction.  He reported a history of 
drug abuse and flashbacks.  Medical records from Carl Albert 
Indian Hospital dated 1984 through 1997 show that the veteran 
was followed for paranoid schizophrenia and major depression 
with psychotic features.  A VA examination in November 1997 
diagnosed the veteran with paranoid schizophrenia.

In a June 1998 private psychiatric evaluation, the veteran's 
family reported that his personality had changed in 1972 and 
that he had three periods of absence without leave (AWOL) 
during service.  The physician noted that he had interviewed 
the veteran and his wife and had reviewed the medical records 
that accompanied them.  It was noted that after service, the 
veteran became reclusive and was unable to maintain jobs.  
The private physician believed that the veteran was losing 
volition at that time, one of the symptoms of schizophrenia.  
The veteran was then hospitalized due to being psychotic in 
1974.  The doctor diagnosed the veteran with schizophrenia, 
paranoid type.  He stated that the veteran "developed 
schizophrenia, likely some time while in the military service 
... [t]his is supported by his absenteeism from the military, 
loss of drive and initiative, and normal personality 
structure which was clearly evident upon discharge and then 
soon thereafter in 1974 a rather prolonged hospitalization 
for a florid psychosis which has continued to this date."

At his personal hearing before the RO in September 1998, the 
veteran testified that his personality changed in service 
after a boiler room incident where he witnessed several of 
his shipmates passed out due to heat exposure.  He claimed 
that he had three periods of AWOL because he felt that 
everyone was out to get him and that he received a Captain's 
Mast three times.  He became reclusive and paranoid in 
service but received no psychiatric care. 

Private records show continuing treatment for schizophrenia 
in 2001 and 2002.  
The veteran was examined by VA in January 2003.  The examiner 
noted that the claims file had been reviewed including 
previous psychiatric evaluations, including the June 1998 
opinion offered by the private examiner.  The veteran's wife 
was also interviewed.  The veteran's past psychiatric 
history, and his social and occupational history were 
discussed.  It was noted that his history was consistent with 
a chronic schizophrenia with periods of remission and 
exacerbation of psychotic symptoms.  The diagnosis was, 
schizophrenia, paranoid, chronic.  The examiner stated that 
it was his opinion that after interviewing the veteran and 
reviewing past records and psychiatric evaluations that the 
veteran suffers from chronic paranoid schizophrenia.  It was 
stated that it was common that a patient will experience 
prodromal symptoms for several years prior to his or her 
initial psychotic break.  It was reported that the prodromal 
symptoms were typically negative symptoms such as change in 
personality, social withdrawal, anhedonia, insomnia, lack of 
motivation/volition, and affective flattening.  The examiner 
stated that the veteran's history is consistent with such 
prodromal symptoms happening during the time that he was in 
the military.  It was opined that therefore it was at least 
as likely as not that the veteran's current diagnosed 
disorder had its onset during the veteran's military service.  

The Board has carefully considered the evidence of record, 
and notes that the medical evidence of record indicates that 
the appellant has been diagnosed with paranoid schizophrenia.  
This disability has been linked by two medical professionals 
to the veteran's military service.  These examiners have 
indicated that the veteran's documented unacceptable behavior 
on more than one occasion during service was indicative of 
symptoms of his current psychiatric disorder.  These opinions 
are supported by an indicated review of medical records, and 
rationale has been offered.  There is no medical opinion or 
evidence to the contrary, and there is nothing in the record 
which calls into question the examiners' conclusions.  Under 
these circumstances, where the medical evidence indicates 
that the appellant's current psychiatric disability had its 
onset in service, a grant of service connection is 
appropriate.  


ORDER

Service connection for paranoid schizophrenia with depression 
is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

